id office uilc cca_2012061313071137 ---------- number release date from -------------------- sent wednesday date pm to ----------------------- cc ------------ subject re need legal guidance for issue involving no aar filed or sec_6227 procedures followed for partnership_item claim answers to your questions does the sec_6501 statute at the partner level extend the sec_6227 statute for filing any partner aar no does the form_872 without modification and revision date at the partner investor level extend the sec_6227 statute for filing any partner aar yes is the irs following the court decision samueli v comm 132t c no that determined an investor who did not file a form_8082 or similar statement and did not follow the procedures required per the form_8082 instructions and treasury regulations does not have a valid partner aar and the claim is to be rejected yes is a partner required to file a form_8082 or comparable statement for a partner aar per the sec_6227 rules ie time frames and file it correctly per the treasury regulation instructions for taxpayers covered under the 9th circuit yes if the partner files a form1120x amended corporate return timely for partner level items under sec_6511 claim statute the 1120x happens to include a partnership_item the 1120x does not include any form_8082 or comparable statement and the partner does not file a duplicate form_8082 where the partnership return was filed as described in sec_301_6227_d_-1 and form_8082 instructions may the partner later file a form_8082 after the sec_6227 statute has expired for attempting to claim it is a perfection of a timely filed partner aar and the irs and courts should recognize it no could a form 1120x substitute for a form_8082 for a partner aar and what information would the form 1120x amended_return need to include to be considered a comparable statement to a form no if a form_8082 or comparable statement is filed with an examiner or appeal officer at the partner level would the partner still be required to file the comparable statement with the campus where the partnership return was filed per sec_30 d -1 a to be a valid partner aar and within the sec_6227 guidelines yes subject_to potential waiver if the agent forwards to the service_center would any answers change for the above questions if the tefra partnership is ultimately owned by the indirect corporate_partner which is bypassing aar procedures outlined in the code and regulations and the revenue_agent and appeal officer are aware of the organizational structure and ownership interests the tefra partnership has two direct partners a llc solely owned by the indirect corporate_partner and a subsidiary partner that files with the indirect parent_corporation in a consolidated_return no
